Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is made in response to the after final filed on 6/21/2022.

Claim Status

Claims 1, 9, 10,  and 18 have been amended.
Claims 8 and 17 are canceled.
No newly added claim. 
Claims 1-7, 9-16, and 18 are presented for examination.

Response to Arguments
Applicant's arguments filed in the amendment filed on 6/21/2022 have been fully considered but applicant’s arguments are not persuasive. The reasons are set forth below. 

Regarding applicant’s arguments presented on page 7-8 of applicant’s remark document submitted on 6/21/2022 along with after final request, where applicant argues about amended independent claims 1 and 10. Applicant argues that Denny does not disclose, adjusting data rate of the content based on a condition of the mobile device. 
	In response, the examiner respectfully points out that amendment submitted with the after final appears to be roll up of imitations from currently canceled respective dependent claims 8 or 17.
	As claimed in amended claims 1 and 10, which recites, “adjusting data rate of the content based on a condition of the mobile device”. Previously cited reference Denny, par. 0042 teaches SDF1 component 206 can also account for end device capabilities, for example, CPU, screen size, memory and accordingly adapt and/or modify the delivered content. Par. 0033 also discloses adapting content based on client environment such as network switching, par. 0037 further defines the adapting of content, where it discloses adapting of content means download the content at a higher data rate and/or in a different format for higher quality (higher frames per sec, bigger size, etc.). 
Therefore, adapting the content based on device capabilities such as CPU ,screen size or memory means adjusting the content format (which includes changing frame rates, changing quality of content) according to device capacity or condition such as reduced quality of content in order to accommodate small/large screen size and computing capabilities of device such as CPU power and memory capacity included in device.  
The amendments of date 6/21/2022 are entered and are unpatentable over Denny, as described above and in the previous office action.
/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/ROBERT J HANCE/Primary Examiner, Art Unit 2423